Citation Nr: 1012010	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-38 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for malaria, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1941 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that that 
confirmed and continued the 0 percent evaluation in effect 
for malaria and the 0 percent evaluation in effect for 
residuals of shell fragment wound (SFW) of the right lower 
leg, muscle group XI with a scar not visible.  Based on the 
receipt of additional evidence, the RO, by rating action 
dated April 2009, assigned a 10 percent evaluation for 
residuals of SFW, muscle group XI with a tender scar, 
effective November 24, 2006.  In a written statement dated 
and received by the RO in March 2009, the Veteran indicated 
that the grant of a 10 percent evaluation for residuals of 
SFW, muscle group XI with a tender scar satisfies that issue 
on appeal.  Thus, this decision is limited to the issue set 
forth on the preceding page.       

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran does not have active malaria or any current 
malaria residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.88b, Part 4, Diagnostic Code 6304 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a January 2007 letter, issued prior to the rating decision 
on appeal, and in April 2008 and June 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, including evidence that his service-connected 
disability has gotten worse.  These letters informed the 
Veteran of what information and evidence he must submit and 
what information and evidence will be obtained by VA.  In 
addition, these letters advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The January 2007, 
April 2008, and June 2008 letters also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing a disability rating.  These letters further 
advised the Veteran of how the VA assigns an effective date 
and the type of evidence which impacts such.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the reports 
of VA examinations, VA treatment reports, a written statement 
from a private physician, and written statements from the 
Veteran.

The Board notes that VA has attempted to obtain private 
treatment records identified by the Veteran.  After receiving 
a release from the Veteran, a request for treatment records 
was sent to a private physician in March 2007, but VA did not 
receive a response.  In June 2007, a second request sent to 
the physician was returned to VA as undeliverable.  The RO 
informed the Veteran of the unsuccessful efforts to obtain 
these records, and in August 2007, the Veteran submitted 
another release to the RO which provided a different address 
for the physician.  The RO did not attempt to obtain records 
from the physician at the new address, however, in the May 
2008 notice of disagreement, the Veteran informed VA that the 
physician refused to accept delivery of VA's requests for his 
records.  Based upon this record, the Board finds that 
additional attempts to obtain these records would be futile.  
Where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  Further, the RO has requested that the Veteran 
send any pertinent evidence that he might have in his 
possession, but he has indicated that he has no other 
information or evidence to give to VA to substantiate his 
claim.  Accordingly, the Board has rendered its decision 
based on the evidence of record.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, responding to notices, and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran is currently assigned a noncompensable evaluation 
for malaria under Diagnostic Code (DC) 6304, which provides 
for a 100 percent evaluation for malaria when it is an active 
disease.  The accompanying Note states that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the Veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone. Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter rate residuals such as 
liver or spleen damage under the appropriate system.  38 
C.F.R. § 4.88b, DC 6304 (2009).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

According to a January 1947 letter from a private physician, 
the Veteran was treated for a bout of malaria in August 1946.  
This is the most recent diagnosis of active malaria of 
record.

The Veteran was provided with a VA examination in April 2007.  
The examiner stated that the Veteran's World War II malaria, 
which the Veteran reported was vivax malaria, has long been 
incapable of recurrence, so that there are no residuals of 
it.  With regards to diagnosis, the examiner noted that the 
Veteran was examined for residuals of malaria, but none were 
found.

The Veteran was given another VA examination in June 2008.  
He reported that he was hospitalized in 1943 for malaria.  He 
had one or two additional hospitalizations for the disease 
during active service, but has had no hospitalization for it 
since discharge from such service.  He still has problems 
with chills, low grade fever, and fatigue about three or four 
times a year.  It only occurs if he is starting to feel run 
down.  He takes quinine tablets which he said help, and 
checks with his doctor about his malaria with regular yearly 
examinations.  He was not working at that time, and there 
were no other functional limitations or problems.  The 
examiner performed a physical examination, but did not make 
any clinical findings with regards to malaria.  The 
impression included malaria.

Recent VA treatment records are negative for any complaints, 
findings or treatment with regards to malaria, and a March 
2009 statement from a private physician submitted by the 
Veteran does not address the disease.

In this case, while the Veteran believes that he is entitled 
to a compensable evaluation for residuals of malaria, there 
is no medical evidence to support that assertion.  The 
Veteran has not had any documented recurrences of malaria 
during the period of this claim.  None of the medical reports 
of record make any mention of malaria, other than by way of 
history, since 1946.  He has not reported to the VA during 
any alleged period of active disease, and has not submitted 
evidence of treatment during any such recurrence.  Similarly, 
there has been no indication of required hospital treatment, 
cerebral symptoms, enlarged spleen, abnormal liver, anemia, 
or like symptoms which are shown to be related to malaria.  
Also, the April 2007 VA examiner noted that the Veteran's 
malaria has long been incapable of recurrence.  The 
examinations of the Veteran in April 2007 and June 2008 
revealed no evidence of active disease or residuals of such, 
no evidence of damaged liver or spleen, and no abdominal 
problems.
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the Veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

While the Veteran believes that he has had recurrent relapses 
of malaria, he has not undergone the required blood tests to 
confirm the presence of active disease, so a 100 percent 
rating is not warranted.  The record does not contain 
competent medical evidence that the Veteran has active 
malaria or any ascertainable residuals of malaria such as 
liver or spleen damage.  As there is no medical evidence of 
active disease or any residual disability, there is no basis 
to award a compensable rating.
 
In light of the discussion above, the Board finds that the 
noncompensable evaluation assigned for the Veteran's malaria 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has acknowledged that the Board cannot assign 
an extraschedular rating in the first instance, but found 
that the Board must specifically adjudicate whether to refer 
a case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
Accordingly, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this regard, the Veteran is not shown to have active 
malaria or any residuals thereof at anytime during the 
pendency of this appeal.  Therefore, referral of this case 
for extraschedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


